
	
		III
		110th CONGRESS
		2d Session
		S. RES. 617
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 22, 2008
			Mr. Brown submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Honoring the life and recognizing the
		  accomplishments of Eric Nord, co-founder of the Nordson Corporation, innovative
		  businessman and engineer, and generous Ohio philanthropist.
	
	
		Whereas
			 Eric Nord, an Amherst, Ohio, native was born on November 8, 1917;
		Whereas
			 Eric Nord graduated from Amherst High School in 1935 and received a bachelor of
			 science in mechanical engineering from the Case Institute of Technology, now
			 known as Case Western Reserve University;
		Whereas
			 Eric Nord co-founded Ohio-based Nordson Corporation with his father and
			 brother;
		Whereas
			 Eric Nord served as President of Nordson Corporation from 1954 to 1974,
			 Chairman and CEO from 1974 to 1983, Chairman of the Board of Directors from
			 1983 to 1997, and Chairman Emeritus from 1997 to 2008;
		Whereas
			 Eric Nord was awarded 25 United States patents;
		Whereas
			 Eric Nord oversaw the early growth of Nordson Corporation from a local business
			 with less than $1,000,000 in annual sales to a multinational corporation with
			 annual sales of $121,000,000;
		Whereas
			 Eric Nord’s creativity and vision merited numerous honors and awards, including
			 an honorary doctorate of science from Oberlin College and the Case Alumni
			 Association Gold Medal Award in recognition of outstanding technical
			 innovation, successful business management, and dedicated public
			 service;
		Whereas
			 Eric Nord established the Nord Family Foundation, the Nordson Corporation
			 Foundation, the Community Foundation of Greater Lorain County, and the Eric and
			 Jane Nord Foundation;
		Whereas
			 the charitable work of Eric Nord contributed more than $100,000,000 to worthy
			 causes;
		Whereas
			 Eric Nord was a strong advocate for civil rights, fighting to establish fair
			 housing practices for minorities in Oberlin, Ohio, during the 1960s;
		Whereas
			 Eric Nord was a beloved member of the community, philanthropist, husband, and
			 father;
		Whereas
			 Eric Nord was an advocate for education, the arts, and social services;
			 and
		Whereas
			 Ohio has lost an exemplary citizen and innovator with the passing of Eric Nord
			 on June 19, 2008: Now, therefore, be it
		
	
		That the Senate honors the life and
			 recognizes the accomplishments of Eric Nord, a civic-minded business leader,
			 compassionate humanitarian, and dedicated family man.
		
